Citation Nr: 0415730	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic 
rhinosinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a heart disability, 
diagnosed as mitral regurgitation.

4.  Entitlement to service connection for positional vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1989 to July 
1993.  He served in the Southwest Asia Theatre of Operations 
from September 26, 1990, to March 16, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not yet ready for appellate review.  The 
appellant indicated in July 1999 that he had been treated for 
hearing loss/vertigo by a neurologist Dr. L. F. (Dr. F.), Dr. 
R. C. (Dr. C.), Dr. J. P. (Dr. P.), an otolaryngologist Dr. 
G. L. (Dr. L.), and an audiologist Dr. H. B. (Dr. B.).  Dr. 
L. had also treated the appellant for allergic 
rhinosinusitis.  An internist Dr. P. F. D. (Dr. F. D.) and a 
cardiologist Dr. O. M. (Dr. M.) had treated him for his heart 
disorder.  Requests for these private medical records have 
not been made.  These records should be requested.  See 
38 C.F.R. § 3.159(c)(1) (2003).  The appellant should be 
notified if requests to obtain any of these records are 
unsuccessful.  See 38 C.F.R. § 3.159(e)(1) (2003).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  After securing any necessary 
releases, the RO should obtain medical 
records for treatment of the appellant 
from a neurologist Dr. L. F. (Dr. F.), 
Dr. R. C. (Dr. C.), Dr. J. P. (Dr. P.), 
an otolaryngologist Dr. G. L. (Dr. L.), 
an audiologist Dr. H. B. (Dr. B.), an 
internist Dr. P. F. D. (Dr. F. D.), and a 
cardiologist Dr. O. M. (Dr. M.).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


